Title: Thomas Jefferson to Joseph C. Cabell, 16 October 1814
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          Dear Sir  Monticello Oct. 16. 14.
          Either inaccurate expression in myself, or the misapprehension of a friend to whom I had communicated my former letters on our finances, having obliged me to write another in explanation, I inclose you a copy of it because you had taken the trouble to read the others. I should wish this to be seen by those to whom you had communicated the former, lest they also should have misapprehended me, taking care only to keep it out of the public papers and to return it when done with. I am aware of the nest of hornets it would raise upon me and am too old to court controversy. 40. years ago I might have indulged the spirit of proselytism; but at present I seek not to disturb the opinions of others. Accept the assurance of my friendly & respectful attachment
          Th: Jefferson
        